                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION


BARBARA PEARCE

                    Plaintiff,
                                              Case No. 19-CV-1867
      vs.

AURORA HEALTH CARE, INC.
LONG TERM DISABILITY PLAN

      and

HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

                    Defendants.


            JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE



      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,

Barbara Pearce, and Defendants, Aurora Health Care, Inc. Long Term Disability

Plan and Hartford Life and Accident Insurance Company, pursuant to Fed. R. Civ.

P. 41(a)(1)(A)(ii), that the above-captioned matter shall be dismissed on its merits

and with prejudice but without costs or attorneys’ fees to either party.

      Dated: this 27th day of March, 2020

                                  HAWKS QUINDEL, S.C.


                           By:    /s/ Danielle M. Schroder
                                  Danielle M. Schroder, State Bar No. 1079870
                                  Email: dschroder@hq-law.com




         Case 2:19-cv-01867-PP Filed 03/27/20 Page 1 of 2 Document 13
                     Jessa L. Victor, State Bar No. 1099144
                     Email: jvictor@hq-law.com
                     409 East Main Street
                     P.O. Box 2155
                     Madison, Wisconsin 53701-2155
                     Telephone: 608/257-0040
                     Facsimile: 608/256-0236
                     Attorneys for Plaintiff, Barbara Pearce

                     OGLETREE, DEAKINS, NASH,
                     SMOAK & STEWART, P.C.

               By:   /s/ Eric P. Mathisen
                     Eric P. Mathisen
                     Eric.mathisen@ogletree.com
                     56 S. Washington St., Suite 302
                     Valparaiso, IN 46383
                     Telephone: 219/242-8666
                     Facsimile: 219/2428669
                     Attorneys for Defendants




                          2

Case 2:19-cv-01867-PP Filed 03/27/20 Page 2 of 2 Document 13
